UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2599



NELDA A. PERKINS,

                                               Plaintiff - Appellant,

          versus

CHARLES JEROME WARE, Esq.; CHARLES JEROME
WARE, Esq. P.A.; CHARLES JEROME WARE, P.A. and
Associates,

                                              Defendants - Appellees,

          versus

HARRY T. ALEXANDER, Honorable,

                                               Third Party Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
93-389-DKC)

Submitted:   January 23, 1996              Decided:   February 8, 1996


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nelda A. Perkins, Appellant Pro Se. Charles Martinez, ECCLESTON &
WOLF, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendants in a legal malpractice action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Perkins v. Ware, No. CA-93-389-DKC (D. Md. July 28,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3